      Case 3:17-cv-00155-RV-CJK Document 25 Filed 10/03/18 Page 1 of 9
                                                                              Page 1 of 9


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

JOSE M. RODRIGUEZ,

      Plaintiff,

v.                                                   Case No. 3:17cv155-RV-CJK

BRENDALIZ ASENCIO, et al.,

     Defendants.
_____________________________/

                                       ORDER

      This cause is before the court on plaintiff’s second amended civil rights

complaint. (Doc. 21). The complaint was referred to the undersigned for screening

under 28 U.S.C. § 1915(e)(2)(B). From a review of the complaint, it is evident the

facts as presented fail to support a viable claim for relief as to at least some of the

defendants. Plaintiff, therefore, will be allowed to clarify his allegations in a third

amended complaint.       Plaintiff’s motion to supplement the second amended

complaint (doc. 23) and motion to add defendant to complaint (doc. 24) will be

denied as moot.

                                  BACKGROUND

      Plaintiff is an inmate of the Florida Department of Corrections (“FDOC”)

currently confined at Walton Correctional Institution (“Walton CI”). The second

amended complaint identifies 9 defendants: (1) Julie Jones, Secretary of the FDOC;
      Case 3:17-cv-00155-RV-CJK Document 25 Filed 10/03/18 Page 2 of 9
                                                                            Page 2 of 9


(2) Corizon Medical Corp.; (3) Centurion Medical Corp.; (4) Dr. Brendaliz Asencio;

(5) Nurse S. Chandler; (6) Nurse Simmons; (7) Nurse Aguardo; (8) Officer

Simmons; and (9) Nurse McDonald. The complaint sets forth the factual allegations

that follow.

      In 2015, plaintiff arrived in FDOC custody with a personal cane. He received

a medical pass for the cane at South Florida Reception Center and the pass was

subsequently renewed at Northwest Florida Reception Center. Upon arriving at

Walton CI on May 11, 2015, however, officials took the cane from plaintiff. Plaintiff

told Nurses Simmons and McDonald that he was disabled and needed the cane “to

ambulate and balance,” but the nurses declined to return the cane.

      On May 14, 2015, plaintiff reported experiencing pain and asked Dr. Asencio

to return the cane. Dr. Asencio informed plaintiff the cane “would not be returned

because it was a weapon.” Dr. Asencio also refused plaintiff’s request for a “no

lifting pass” but did provide ibuprofen. A few days later, plaintiff returned to sick

call with complaints of pain.     Dr. Asencio changed plaintiff’s medication to

Naproxen, provided an ace bandage, and recommended weight loss. Plaintiff,

however, advised the doctor he could not exercise without the cane or another

walking aid. Plaintiff also requested access to showers with chairs or handrails, but

Dr. Asencio denied the request and refused to look at plaintiff’s pre-incarceration

medical records. Dr. Asencio later attempted to prescribe Tramadol but “that



Case No. 3:17cv155-RV-CJK
      Case 3:17-cv-00155-RV-CJK Document 25 Filed 10/03/18 Page 3 of 9
                                                                              Page 3 of 9


prescription was refused”; thereafter, the doctor referred plaintiff for an MRI and

therapy at the Reception and Medical Center (“RMC”).

      At the RMC, plaintiff received a cane, therapy, and medication but no MRI.

Plaintiff returned to Walton CI on August 15, 2016. Although the medical pass for

plaintiff’s cane lasted through June 22, 2017, Nurse Chandler, at the direction of Dr.

Asencio, confiscated it. Dr. Asencio later denied plaintiff’s request for a transfer to

a housing unit which would minimize plaintiff’s walking. On December 18, 2016,

plaintiff was scheduled to return to RMC. He asked Nurse Aguardo to return the

cane, but Aguardo said she could not find it. A correctional officer and plaintiff

subsequently located the cane in a closet.

      On February 15, 2017, plaintiff was provided a walker but it “had no wheels

or seat for resting which was basically useless.” In July 2017, staff at RMC

prescribed plaintiff Gabapentin for nerve pain. When plaintiff returned to Walton

CI in August, Dr. Asencio “confiscated the whole script.”

      At some unspecified time, plaintiff arrived at classification to perform work

translating Spanish to English, but Officer Simmons told plaintiff “you can’t mop

floors, now go back to your dorm inmate.”

      Based on the foregoing, plaintiff asserts Secretary Jones violated the

Americans with Disabilities Act (“ADA”), and Section 504 of the Rehabilitation Act

of 1973. He claims the remaining defendants violated the ADA, the Rehabilitation



Case No. 3:17cv155-RV-CJK
      Case 3:17-cv-00155-RV-CJK Document 25 Filed 10/03/18 Page 4 of 9
                                                                           Page 4 of 9


Act, and the Eighth Amendment. As relief, he seeks damages, as well as injunctive

and declaratory relief.

                                   DISCUSSION

ADA and Rehabilitation Act

      Plaintiff cannot state a claim under the ADA or the Rehabilitation Act against

any defendant in their individual capacity because “there is no individual capacity

liability under Title II of the ADA or [the Rehabilitation Act].” Badillo v. Thorpe,

158 F. App’x 208, 211 (11th Cir. 2005) (citing Garcia v. S.U.N.Y. Health Scis. Ctr.

of Brooklyn, 280 F.3d 98, 107 (2nd Cir. 2001)); see also Owens v. Sec’y, Fla. Dep’t

of Corrs., 602 F. App’x 475, 478 (11th Cir. 2015) (“Since only public entities may

be liable under the ADA, Owens fails to state ADA claims against Crews, Bateman,

Sheffield, and Lawrence in their individual capacities.”).

      Similarly, Corizon and Centurion are not public entities that can be liable

under Title II of the ADA. See Edison v. Douberly, 604 F.3d 1307, 1310 (11th Cir.

2010) (“Since GEO is such a private corporation, we hold that GEO is not a public

entity subjecting it to liability under Title II of the ADA and is, therefore, not a

proper defendant in this action.”). And because plaintiff does not allege Corizon or

Centurion receive federal funding, they cannot be liable under the Rehabilitation

Act. See McMullen v. Wakulla Cty. Bd. of Cty. Comm’rs, 650 F. App’x 703, 704

(11th Cir. 2016) (“The Rehabilitation Act makes it unlawful for any ‘program or



Case No. 3:17cv155-RV-CJK
      Case 3:17-cv-00155-RV-CJK Document 25 Filed 10/03/18 Page 5 of 9
                                                                               Page 5 of 9


activity’ receiving federal financial assistance to discriminate on the basis of

disability.”). In the third amended complaint, plaintiff may only bring an ADA or

Rehabilitation Act claim against Secretary Jones in her official capacity.

Corizon and Centurion

      The second amended complaint also fails to present a viable Eighth

Amendment claim against Corizon or Centurion. “A private entity, like Corizon, is

subject to liability under section 1983 when it ‘performs a function traditionally

within the exclusive prerogative of the state,’ such as contracting with the county to

provide medical services to inmates because it becomes ‘the functional equivalent

of the municipality’ under section 1983 when it performs such a function.” Denham

v. Corizon Health, Inc., 675 F. App’x 935, 940 (11th Cir. 2017) (quoting Craig v.

Floyd Cty., 643 F.3d 1306, 1310 (11th Cir. 2011)). “[L]iability under § 1983 may

not be based on the doctrine of respondeat superior.” Grech v. Clayton Cty., Ga.,

335 F.3d 1326, 1329 (11th Cir. 2003). Plaintiff “must prove that [Corizon or

Centurion] had a ‘policy or custom’ of deliberate indifference that led to the violation

of his constitutional right.” Craig, 643 F.3d at 1310. “Because a [corporation] rarely

will have an officially-adopted policy of permitting a particular constitutional

violation, most plaintiffs . . . must show that the [corporation] has a custom or

practice of permitting it and that the [corporation’s] custom or practice is the moving




Case No. 3:17cv155-RV-CJK
          Case 3:17-cv-00155-RV-CJK Document 25 Filed 10/03/18 Page 6 of 9
                                                                          Page 6 of 9


force behind the constitutional violation.” Grech, 335 F.3d at 1330 (quotations and

alterations omitted).

      Plaintiff has not shown either Corizon or Centurion had a policy or custom

that resulted in deliberate indifference to plaintiff’s medical needs.    Plaintiff

indicates he repeatedly saw Dr. Asencio for treatment but alleges Asencio provided

constitutionally inadequate care. The complaint, however, does not contain any

factual allegations concerning Corizon or Centurion. Furthermore, plaintiff admits

other inmates at Walton CI were provided with walkers and no lifting passes, which

does not suggest Corizon or Centurion had a custom of denying these

accommodations to inmates. Because these entities cannot be held liable based

solely on allegations their employees exhibited deliberate indifference, plaintiff

should remove Corizon and Centurion as defendants from the third amended

complaint.

Nurse Aguardo

      Plaintiff cannot state an Eighth Amendment claim against Nurse Aguardo.

Plaintiff alleges that, on December 18, 2016, he was scheduled to return to RMC.

He asked Nurse Aguardo for his cane and “she stated she could not find the cane[.]”

A correctional officer and plaintiff subsequently found the cane in the front of a

closet.




Case No. 3:17cv155-RV-CJK
       Case 3:17-cv-00155-RV-CJK Document 25 Filed 10/03/18 Page 7 of 9
                                                                                        Page 7 of 9


       These allegations are not sufficient to demonstrate Nurse Aguardo exhibited

deliberate indifference to plaintiff’s medical needs. To show deliberate indifference,

a plaintiff must prove: “(1) subjective knowledge of a risk of serious harm; (2)

disregard of that risk; (3) by conduct that is more than gross negligence.” Goodman

v. Kimbrough, 718 F.3d 1325, 1331-32 (11th Cir. 2013) (quoting Townsend v.

Jefferson Cty., 601 F.3d 1152, 1158 (11th Cir. 2010)). The complaint does not

suggest Nurse Aguardo’s failure to immediately locate the cane was more than

negligence. Nor does it suggest plaintiff suffered any injury as a result of the

momentary delay between the time the correctional officer located the cane and

when Aguardo stated she could not find it. Plaintiff, therefore, should remove Nurse

Aguardo as a defendant from the third amended complaint.

Officer Simmons

       Plaintiff alleges he reported to work as a translator but Officer Simmons told

plaintiff that he could not mop floors so he should return to his dorm. These

allegations do not show Officer Simmons caused plaintiff any injury. And the

allegations do not demonstrate deliberate indifference. Thus, plaintiff should drop

Officer Simmons as a defendant from the third amended complaint.∗



∗ Plaintiff’s motion to supplement second amended complaint indicates, on one occasion, Officer
Bishop did not allow plaintiff to use the wider entrance to the chow hall that can accommodate
plaintiff’s walker. The deprivation of a single meal, however, is not sufficient to establish an
Eighth Amendment violation. See Lindsey v. O’Connor, 327 F. App’x 319, 321 (3d Cir. 2009)
(“The purported deprivation of a single meal is not of such magnitude as to rise to the level of a


Case No. 3:17cv155-RV-CJK
       Case 3:17-cv-00155-RV-CJK Document 25 Filed 10/03/18 Page 8 of 9
                                                                                         Page 8 of 9


       Plaintiff must completely fill out a new civil rights complaint form, marking

it “Third Amended Complaint.” Plaintiff must limit his allegations to claims

related to the same basic incident or issue and name as defendants only those persons

who are responsible for the alleged constitutional violations. Plaintiff must place

the defendants’ names in the style of the case on the first page of the complaint form

and include their addresses and employment positions in the “Parties” section of the

form. Plaintiff must clearly identify the number of defendants and their names.

In the “Statement of Facts,” plaintiff should clearly describe how each named

defendant is involved in each alleged constitutional violation, alleging the claims as

to each defendant in separately numbered paragraphs and including specific dates

and times of the alleged unconstitutional acts. If plaintiff cannot state exactly how

a particular defendant harmed him, he should delete or drop that person as a

defendant from the complaint. In the section titled “Statement of Claims,” plaintiff

must state what rights under the Constitution or laws of the United States have been

violated, and he must provide support in the statement of facts for the claimed

violations.    Plaintiff must identify the claims being brought against each

defendant. The third amended complaint must contain all of plaintiff’s allegations,




constitutional violation.”); Hernandez v. Fla. Dep’t of Corr., 281 F. App’x 862, 866 (11th Cir.
2008) (affirming dismissal of claim where inmate alleged he was deprived of lunch five days per
week for about five months). Based on the allegations in the motion to supplement, plaintiff cannot
state an Eighth Amendment claim against Officer Bishop.


Case No. 3:17cv155-RV-CJK
      Case 3:17-cv-00155-RV-CJK Document 25 Filed 10/03/18 Page 9 of 9
                                                                               Page 9 of 9


because once an amended complaint is filed all earlier complaints are disregarded.

N.D. Fla. Loc. R. 15.1.

      Accordingly, it is ORDERED:

      1.    The clerk shall send plaintiff a civil rights complaint form for use in

actions under 42 U.S.C. § 1983. This case number and the words “Third Amended

Complaint” should be written on the form.

      2.    Within 30 days from the date of this order, plaintiff shall file a third

amended civil rights complaint. The third amended complaint must be typed or

clearly written and submitted on the court form as instructed above.

      3.    Plaintiff’s motion to supplement the second amended complaint (doc.

23) and motion to add defendant to complaint (doc. 24) are DENIED AS MOOT.

      4.    Plaintiff’s failure to comply with this order as instructed will result in a

recommendation that this case be dismissed.

      DONE AND ORDERED this 3rd day of October, 2018.




                                /s/   Charles J. Kahn, Jr.
                                CHARLES J. KAHN, JR.
                                UNITED STATES MAGISTRATE JUDGE




Case No. 3:17cv155-RV-CJK
